Motion Denied; Order filed November 29, 2018




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00502-CV
                                  ____________

    DONALD KILPATRICK, INDIVIDUALLY AND AS ASSIGNEE OF
          CAUSES OF ACTION OF JEREMY DICKS, Appellants

                                        V.

   ERIC L. ESTES, ADRIANA POTOCZNIAK, ET AL AND DUETSCHE
          BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR
      SOUNDVIEW HOME LOAN TRUST 2006-OPT5 ASSET-BACKED
     CERTIFICATES SERIES 2006-OPT5, HOMEWARD RESIDENTIAL,
       INC F/K/A AMERICAN HOME MORTGAGE SERVICING, INC.,
                             Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2015-31821A

                                     ORDER

      Appellant’s brief was originally due August 20, 2018. We granted extensions
of time to file appellant’s brief until November 19, 2018. When we granted the final
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On November 19, 2018, appellant filed a further
request for extension of time to file appellant’s brief and did not assert extraordinary
circumstances. We deny the request and issue the following order.

      We order appellant to file a brief with the clerk of this court on or before
December 4, 2018. If appellant does not timely file the brief as ordered, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Donovan.